Citation Nr: 1818741	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-38 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.
	 
2. Entitlement to a rating in excess of 20 percent for a left radial nerve disability.

3. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
	
4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacano


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to July 1969, including service in the Republic of Vietnam.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in February 2017.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. During the appellate period, the Veteran was required to take insulin and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus symptoms.

2. Throughout the appeal period, the Veteran's peripheral neuropathy of the right upper extremity radicular nerve group secondary to diabetes, has been manifested by moderate incomplete paralysis.

3. Throughout the appeal period, the Veteran's peripheral neuropathy of the right and left lower extremities secondary to diabetes has been manifested by moderate incomplete paralysis of the sciatic nerve.

4. Throughout the appeal period, the Veteran's left radial nerve disability has been manifested by severe incomplete paralysis of the affected nerve.

5. Throughout the appeal period, the Veteran's PTSD symptoms have resulted in total social and occupational impairment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met during the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

2. The criteria for a disability rating of 30 percent for peripheral neuropathy of the right upper extremity have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 8513 (2017).

3. The criteria for a disability rating of 20 percent for peripheral neuropathy of the left lower extremity have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 8520 (2017).

4. The criteria for a disability rating of 20 percent for peripheral neuropathy of the right lower extremity have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 8520 (2017).

5. The criteria for a disability rating of 50 for a left radial nerve disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1 4.3, 4.7, DC 8514 (2017).

6.  The criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1 4.3, 4.7, DC 9411 (2017).

7.  Entitlement to TDIU is dismissed as moot. 38 U.S.C.A. § 7105; 38 C.F.R. § 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the appeal period which set out the type of evidence needed to substantiate the claim.   

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims for increase.  The Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  




Entitlement to a rating in excess of 20 percent for diabetes mellitus

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2017).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

After reviewing the entire claims file, the record fails to reveal that the Veteran has ever been directed or advised to restrict his activities by a treating provider due to diabetes.  While the record shows consistent use of Metformin, without side effects, the Veteran's diabetic symptoms do not appear to have required "regulation of activities" as the term is contemplated in the regulations.  

The Veteran underwent a VA examination to explore the nature and severity of his diabetes in May 2011.  The examiner confirmed the Veteran's diabetic symptoms would be expected to confer no limitation on usual daily activities.  

A second VA examination was performed in February 2017.  That examiner agreed that the Veteran's diabetic symptoms would not be expected to interfere with routine daily activities or the ability to work, adding the Veteran has no documented episodes of ketoacidosis, hypoglycemia, loss of strength, or unintentional weight loss due to diabetes.  

The record reflects that the Veteran's diabetes has been most notably characterized by peripheral neuropathy, discussed below.  The medical evidence of record, however, simply does not establish a basis for a rating in excess of 20 percent under DC 7913.  The Board acknowledges the Veteran's statements that he has self-imposed a reduction of activity due to his symptoms and treatment requirements, but there is no clinical evidence that any such restriction was directed by a physician.  

The Court has expressly held both that "in order to entitle a claimant to a disability rating greater than 20%, it must be shown that a regulation of these activities is medically necessary" and that "all criteria must be met to establish entitlement to a 40% rating."  Comacho at 363, 366.  As the competent, probative evidence indicates the Veteran has not been required to regulate his activities for rating purposes, the Board finds that the criteria for a higher rating for diabetes mellitus under DC 7913 are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, as noted above, the record reveals that the Veteran's diabetes mellitus has been productive of peripheral neuropathy each of his extremities, and has been for the entirety of the current appeal period.  A May 2011 VA examiner noted a diagnosis of peripheral neuropathy.  A March 2013 VA neurological examination showed moderate incomplete paralysis of the radial nerve for both upper extremities, and moderate incomplete impairment of the median and ulnar nerves on the right upper extremity. Both lower extremities showed impairment of the impairment of the sciatic nerve, with no impairment of the femoral nerve. The Veteran was noted to require an ambulatory device on a constant basis to ambulate normally.  The examiner characterized the Veteran's pain as moderate throughout his extremities, with additional paresthesias and numbness.  Strength was diminished in each extremity, and the examiner opined the Veteran could neither be expected to carry more than 1-2 pounds consistently, nor to write or manipulate small objects.  

A February 2017 questionnaire completed by a treating provider indicates the Veteran's neuropathic symptoms are moderate in degree in the bilateral lower extremities, and significantly limit the Veteran's mobility, capacity to engage in postural maneuvers, and ability to lift objects.  

The Board notes that the Veteran's disability of the radial nerve of his left upper extremity is already service-connected and his symptoms related to this disability are compensated already. Whether this disability warrants a higher rating is discussed in this decision below. The evidence does not show symptoms related to the left upper extremity involving any nerve other than the radial nerve, thus, additional compensation for the left upper extremity related to his diabetes is not warranted because of the prohibition on pyramiding, i.e. compensating the same symptoms twice.  See 38 C.F.R. § 4.14 (2017).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a .

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

With regard to the right upper extremity, the record shows that the Veteran is left handed, thus, the right upper extremity is his minor extremity.  Under DC 8513, governing evaluations of the radial nerve, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups for the minor extremity.  38 C.F.R. § 4.124a.  Moderate neuropathy warrants a 30 percent evaluation for the minor extremity, and severe neuropathy warrants a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, an 80 percent evaluation is assigned for the minor extremity.

In considering the evidence summarized above, the Board finds that the Veteran's diabetic neuropathy is productive of moderate radicular symptoms for the right upper extremity, most notably pain and numbness.  Accordingly, the Board finds that the evidence warrants a 30 percent rating for the Veteran's right upper extremity.

Turning to the Veteran's lower extremities, the only affected nerve is the sciatic nerve. Under Diagnostic Code 8520, governing  the evaluations for the sciatic nerve, an 80 percent rating is warranted for complete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 10 percent for mild incomplete paralysis. In considering the record, the Board finds that both lower extremities experience moderate incomplete paralysis, with symptoms of pain and numbness. There is no evidence of complete paralysis or muscle atrophy warranting higher ratings, and the Board finds that the level of pain and numbness is more accurately reflected as moderate. Accordingly, 20 percent ratings are assigned for the right and left lower extremities based on diabetic peripheral neuropathy.   




Entitlement to a rating in excess of  20 percent for a left radial nerve disability

The Veteran's disability of the left radial nerve relates to an in-service gunshot wound.  The Veteran is left handed, so his left upper extremity is his major extremity for rating purposes. The residuals of the injury, which include substantial nerve damage, are rated pursuant to DC 8514, which provides for a 20 percent rating for mild incomplete paralysis. A 30 percent rating for moderate incomplete paralysis of the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 70 percent rating is warranted for complete paralysis of the major extremity, distinguished by symptoms including drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; the individual cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of the hand, extension and flexion of the elbow weakened, loss of synergic motion of extensors impairs the hand grip seriously; or total paralysis of the triceps.

While the medical evidence of record does not reflect drop of the hand and fingers, perpetual flexion of the wrist, outright loss of grip strength, or inability to extend the hand, fingers, or elbow altogether, the medical evidence does demonstrate severe symptoms.  For instance, The Veteran's capacity for elbow flexion is quite limited.  At a March 2013 VA examination of his left elbow, the Veteran demonstrated limited flexion with pain throughout the range of motion.  Movements were weakened, and there was evidence both of swelling and atrophy from disuse.  Strength was limited to 3/5 in flexion of the left arm.  The examiner characterized the Veteran's incomplete paralysis of the radial nerve as moderate.  However, the examiner also concluded that due to nerve problems affecting the hands and fingers, the Veteran would not be expected to be able to carry more than one to two pounds, to write, or to manipulate small objects.  

The Board also finds credible the statements and testimony the Veteran has offered respecting the severe sensory and manipulative limitations he faces due to his left radial nerve disability.  Accordingly, the Board finds the Veteran's left radial nerve disability most closely approximates the criteria for a 50 percent evaluation under DC 8514, which contemplates severe incomplete paralysis of the affected nerve.  
There is no basis in the record for a higher rating.  A 70 percent rating for the major extremity requires a showing of complete paralysis, with the attendant symptoms noted above.  There is no showing in the record of complete paralysis in this case.  As such, the Board does not find a rating in excess of 50 percent warranted for any portion of the appeal period.

Entitlement to a rating in excess of 30 percent for PTSD

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

The Veteran was afforded a VA psychiatric examination in July 2011, where he demonstrated a panoply of symptoms including memory loss, depression, hypervigilance, frequent re-experiencing of trauma, and deficits in social functioning.  The Veteran reported significant sleep impairment, along with marital discord.  

Although the Veteran has not received consistent mental health treatment during the appeal period, he has consistently used psychotropic medication in an attempt to manage his PTSD symptoms, albeit to limited avail.  

The Veteran underwent a private psychiatric evaluation in March 2017.  The examiner stated that the Veteran's symptoms and impairment had been chronic and severe for a long period preceding the evaluation, adding his medications had provided little relief while conferring substantial side effects, leading the Veteran to discontinue their use.  The examiner concluded that based on his evaluation, the Veteran's PTSD symptoms alone rendered him "unable to perform full time, competitive work."  

The Veteran also testified credibly at his February 2017 Board hearing that he experiences frequent visual and auditory hallucinations.  He also endorsed near total social isolation, fear of crowds, and strained family relationships.  

Based on the above, the Board finds that the Veteran's degree of limitation throughout the appeal period has been substantially greater than previously assessed.  Moreover, there is no significant evidence that the Veteran's symptomatology has changed substantially over the course of the appeal period.  By the Veteran's credible statements and testimony, symptoms have been overwhelming and debilitating throughout the current appeal period.  The Veteran has neither worked nor enjoyed any significant social or leisure activities at any time during the period.

Hence, the Board finds that the evidence establishes the Veteran is unemployable for the entire appeal period.  The record reveals little capacity for socialization, constant and debilitating depression and re-experiencing of trauma, hypervigilance, fear of public spaces and crowds, and visual and auditory hallucinations.  While the Veteran does not have all the criteria listed in the 100 percent rating, considering the overall disability picture, the Board finds that the Veteran's symptomatology equates in frequency, duration and severity to total social and occupational impairment. Accordingly, a total rating is assigned for the Veteran's PTSD for the entire period on appeal.  




Entitlement to TDIU

Since the Veteran is hereby awarded a 100 percent schedular disability rating for the entirety of the appeal period, entitlement to a TDIU is moot as a total rating has been assigned.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Therefore, the claim for TDIU is dismissed.

ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a separate evaluation of 30 percent for diabetic neuropathy of the right upper extremity is granted.

Entitlement to a separate evaluation of 20 percent for diabetic neuropathy of the right lower extremity is granted.

Entitlement to a separate evaluation of 20 percent for diabetic neuropathy of the left lower extremity is granted.

Entitlement to a disability rating of 50 for a left radial nerve disability is granted.

Entitlement to a 100 percent rating for PTSD is granted.

Entitlement to a TDIU is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


